Name: Council Regulation (EEC) No 2876/83 of 13 October 1983 extending the provisional anti-dumping duty on imports of certain glass textile fibres (rovings) originating in Czechoslovakia, the German Democratic Republic and Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 83 Official Journal of the European Communities No L 283/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2876/83 of 13 October 1983 extending the provisional anti-dumping duty on imports of certain glass textile fibres (rovings) originating in Czechoslovakia, the German Democratic Republic and Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 1 1 (5) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1631 /83 (3), the Commission imposed a provisional anti-dumping duty on imports of certain glass textile fibres (rovings) origi ­ nating in Czechoslovakia, the German Democratic Republic and Japan ; Whereas the examination of the facts has not yet been completed ; Whereas the Czech exporter concerned requested an extension of the provisional anti-dumping duty and the exporter in the German Democratic Republic, pursuant to a notice of intention from the Commis ­ sion , has not objected to an extension of the said duty, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of certain glass textile fibres (rovings) originating in Czechoslovakia, the German Democratic Republic and Japan, imposed by Regulation (EEC) No 1631 /83, is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an Act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 19 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1983 . For the Council The President C. SIMITIS (') OJ No L 339, 31 . 12 . 1979, p . 1 . (2) OJ No L 178, 22 . 6 . 1982, p . 9 . O OJ No L 160, 18 . 6 . 1983, p . 18 .